BRF S.A. A Publicly Held Company CNPJ 01.838.723/0001-27 NIRE 42.300.034.240 CVM 16269-2 Notice to Shareholders The Board of Directors approved, at a meeting held on December 18, 2014, the distribution of interest on capital to shareholders in the amount of R$0.43441923 per share. It also approved, additional distribution in the amount of R$0.09972393 per share, in the form of dividends, totaling R$0.53414316 per share, to be paid on 02/13/2015. The payment will be made on 02/13/2015, and income tax will be withheld at source under applicable law. This payment will be included in compulsory dividends, according to current legislation. For additional information, please contact: Investor Relations Department R Hungria, 1400 – Jd. Europa 01455-000 - São Paulo - SP – Brazil Telephones: +55 (11) 2322-5052/5049 Fax: 55 (11) 2322-5747 E-mail: acoes@brf-br.com São Paulo, December 18, 2014 Augusto Ribeiro Júnior Chief Financial and Investors Relation Officer
